Citation Nr: 0808539	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  94-46 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis and/or 
arthralgia of multiple joints.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a somatoform 
disorder.

7.  Entitlement to service connection for a major depressive 
disorder.

8.  Entitlement to service connection for psychiatric 
disability other than PTSD, a somatoform disorder, and a 
major depressive disorder.

9.  Entitlement to service connection for restrictive airway 
disease.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for vision problems.

12.  Evaluation of bilateral hearing loss, rated as 
noncompensably disabling from September 13, 1993.

13.  Evaluation of heel spurs of the left foot, rated as 
noncompensably disabling from April 29, 1994.

14.  Evaluation of a heel spur of the right foot, rated as 
noncompensably disabling from April 29, 1994.

15.  Evaluation of plantar fasciitis of the left foot, rated 
as noncompensably disabling from April 29, 1994.

16.  Evaluation of plantar fasciitis of the right foot, rated 
as noncompensably disabling from April 29, 1994.

17.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father and sister


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to March 
1989.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple decisions by the RO in Des Moines, 
Iowa.

This case was previously before the Board in February 2004.  
The Board granted service connection for a low back 
disability (identified as spondylosis at L5, S1 with muscle 
strain); denied service connection for nephritis, shin 
splints, and residuals of frostbite; and remanded claims for 
service connection for arthritis and/or arthralgia of 
multiple joints, plantar fasciitis, epilepsy, headaches, heel 
spurs of the right foot, hypertension, PTSD, psychiatric 
disability other than PTSD, restrictive airway disease, 
sinusitis, and vision problems.  The Board also remanded 
claims for higher initial evaluations for bilateral hearing 
loss and heel spurs of the left foot, and deferred action on 
a claim for TDIU.

In May 2007, while the case was in remand status, VA's 
Appeals Management Center (AMC) granted service connection 
for a right heel spur and plantar fasciitis of both feet and 
assigned noncompensable evaluations therefor effective from 
April 29, 1994.  In June 2007, the veteran submitted a timely 
notice of disagreement (NOD) with the AMC's decision, 
expressing dissatisfaction with the assigned ratings.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (2007).  Thus far, it 
does not appear that the veteran has been furnished a 
statement of the case (SOC) in response to the NOD.  See, 
e.g., 38 C.F.R. § 19.29 (2007).  This matter is discussed in 
further detail, below.

The Board's present decision is limited to a final 
disposition of issues 2, 3, 4, 6, 7, and 12, as enumerated 
above.  For the reasons set forth below, the remaining issues 
are being REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran suffers from a somatoform disorder and a 
major depressive disorder that can at least as likely as not 
be attributed to his period of active military service.

2.  The veteran suffers from a chronic headache disability, 
hypertension, and a seizure disorder; however, none of those 
conditions can be medically attributed to an injury, disease, 
or event in service.

3.  Neither hypertension nor epilepsy is shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.

4.  On multiple examinations since August 1993, the veteran 
has been shown to have auditory acuity no worse than level II 
in each ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a 
somatoform disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  Resolving reasonable doubt in the veteran's favor, a 
major depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A seizure disorder was not incurred in or aggravated by 
service; epilepsy may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1131, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

4.  A chronic headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  Hypertension was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

6.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5013A, 5104, 7105 (West 2002); 38 C.F.R. §§ 3.103, 
3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2007); 38 C.F.R. § 4.85 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
psychiatric difficulties, a seizure disorder, headaches, and 
hypertension.  He also seeks a higher initial evaluation for 
his service-connected hearing loss.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth elsewhere in this decision, the Board has 
determined that the evidence supports an award of service 
connection for a somatoform disorder and a major depressive 
disorder.  In view of those determinations, there is no need 
to engage in any analysis as to whether the requirements of 
the VCAA have been satisfied as they pertain to the question 
of service connection for those disabilities.  That matter is 
moot.  The discussion that follows relates only to the other 
claims that are currently being adjudicated (i.e., the claims 
for service connection for a seizure disorder, headaches, and 
hypertension, and the claim for a higher initial rating for 
bilateral hearing loss).

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, an 
initial rating and effective date are assigned, and the 
claimant files an appeal as to the initial rating.  See 
Dingess, 19 Vet. App. at 491 (2006) ("In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

1.  Claims for Service Connection for
a Seizure Disorder, Headaches, and Hypertension

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the veteran's claims for 
service connection for a seizure disorder, headaches, and 
hypertension.  By way of a VCAA notice letter sent to the 
veteran in May 2001, the RO informed the veteran of the 
information and evidence required to substantiate those 
claims.  He was notified of his and VA's respective duties 
for obtaining the information and evidence, and he was asked 
to "[s]end the information describing additional evidence or 
the evidence itself" to the RO.  (Emphasis added.)  Although 
the notice letter was not provided until after the veteran's 
claims were initially adjudicated, the claims have since been 
re-adjudicated, to include in a November 2002 supplemental 
SOC (SSOC), thereby correcting any defect the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established for a seizure disorder, headaches, and/or 
hypertension.  Although notice of those matters was later 
mailed to the veteran in May 2007 (as part of an SSOC), that 
notice was untimely, inasmuch as it was sent to the veteran 
after the initial adjudication of his claims, without 
subsequent re-adjudication.  See, e.g., Mayfield, supra.  The 
Board notes, however, that no questions with respect to 
rating and/or effective date are currently being adjudicated 
in connection with these three claims.  Indeed, as set forth 
below, the Board has determined that the claims for service 
connection for a seizure disorder, headaches, and 
hypertension must be denied.  Consequently, no rating or 
effective date will be assigned for those disabilities as a 
matter of law.  Under the circumstances, the Board finds that 
the purpose of the notice requirement has been satisfied as 
it pertains to those particular claims.  No further 
corrective action is necessary.

2.  The Claim for a Higher Initial
Evaluation for Bilateral Hearing Loss

The veteran's claim for a higher initial evaluation for 
bilateral hearing loss falls squarely within the fact pattern 
outlined in Dingess.  That is to say, the matter is on appeal 
from a pre-VCAA (September 1997) decision that granted an 
original claim for service connection.  As outlined above, no 
section 5103(a) notice is required under those circumstances.  
As for the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications, including multiple 
SSOCs, that contain notice of VA's rating determinations; his 
appellate rights; a summary of the relevant evidence; 
citations to applicable law; and a discussion of the reasons 
for the decisions made by the AOJ.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matters that are 
currently being adjudicated.  The veteran has been examined 
on multiple occasions in connection with these claims, and 
records of his private and VA medical treatment have been 
procured.  The Board acknowledges that VA has not been able 
to obtain a complete set of the veteran's service medical 
records.  However, multiple attempts have been made to 
procure them.  Most recently, in October 2004, the National 
Personnel Records Center (NPRC) was asked to conduct an 
exhaustive search for the records.  No additional evidence 
was found.  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2007).  Accordingly, and 
because the veteran has not identified and/or provided 
releases for any other evidence that needs to be obtained in 
connection with his seizure disorder, headache, hypertension, 
and/or hearing loss claims, it is the Board's conclusion that 
no further development action is required with respect to 
these particular issues.

II.  The Merits of the Veteran's Claims

A.  Claims for Service Connection

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if epilepsy, hypertension, or a psychosis becomes 
manifest to a degree of 10 percent or more during the one-
year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).



1.  Somatoform and Major Depressive Disorders

Following a review of the voluminous record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports an award of service 
connection for a somatoform disorder and a major depressive 
disorder.  To be sure, not all of the evidence supports such 
an award.  The evidence shows, for example, that the service 
department issued the veteran a Good Conduct Medal for 
"exemplary behavior, efficiency and fidelity" for the 
period from January 1986 to January 1989.  He affirmatively 
denied a history of "mental breakdown" on an employment 
examination conducted in June 1989, and in October 1991, when 
he was examined by the service department, he denied a 
history of symptoms such as frequent trouble sleeping, 
excessive worry, or "nervous trouble of any sort," and was 
found to be normal from a psychiatric standpoint.  Similarly, 
when he was examined for employment in February 1992-nearly 
three years after his release from active service-he denied 
any history of depression or mental disorder.  This evidence 
appears to contradict the veteran's statements and testimony 
to the effect that he first began experiencing psychiatric 
symptoms while on active duty in 1987 or 1988.

On the other hand, the available evidence does show that the 
veteran had multiple somatic complaints during service, to 
include hip and knee pain.  In June 2005, he was afforded a 
VA examination for purposes of obtaining an opinion as to the 
medical probability that he had a current psychiatric 
disability that originated in, or was otherwise traceable to, 
military service.  Following an examination of the veteran, 
and review of the claims file, the examiner noted that the 
veteran's case was an "extremely complex" one, involving 
bona fide medical problems and numerous complaints of pain, 
together with indications of personality issues, 
exaggeration, and/or malingering, that made it difficult to 
come up with a unifying diagnosis.  In the final analysis, it 
was the examiner's opinion that the veteran's diagnoses 
properly included a somatoform disorder and a recurrent major 
depressive disorder, and that those disorders were "at least 
[as] likely as not" related to service.  In light of that 
opinion, it is the Board's conclusion that the evidence 
supports an award of service connection for those disorders.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 3.102 (2007).  Service 
connection for a somatoform disorder and a major depressive 
disorder is therefore granted.

2.  Seizure Disorder

As for the veteran's claim for service connection for a 
seizure disorder, the Board finds that the preponderance of 
the evidence is against that claim.  The available evidence, 
including the report of a VA examination conducted in June 
2005, shows that he has a seizure disorder.  However, the 
evidence shows that the disorder had its onset in 1993, 
approximately four years after his release from active duty.  
See, e.g., Discharge Summary-Inpatient Care, July 1993, VA 
Medical Center, Iowa City, Iowa, wherein the veteran reported 
"spells" of new onset.  The etiology of these seizures is 
unclear.  Over the years, physicians have variously 
considered that they may be due to past alcohol consumption 
or to scarring from childhood radiation therapy.  None has 
related the seizures to service.  Indeed, just the opposite 
is true.

In January 1997, following an examination conducted for VA 
compensation purposes, the examining physician opined that 
"[t]he patient's seizure disorder most likely is not service 
connected . . . ."  Later, in June 2005, another VA examiner 
considered the question and concluded that it would be "mere 
speculation" to relate the seizures to service.  The Board 
acknowledges the veteran's belief that his difficulties are 
due to service.  However, there is nothing in the record to 
show that he has the expertise necessary to offer a competent 
opinion on the matter.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer evidence that requires medical knowledge).  Absent 
competent evidence showing that epilepsy was diagnosed or 
otherwise manifested during the one-year period following the 
veteran's separation from active service, or that seizures 
can otherwise be attributed to service (to include the 
veteran's reserve service), the claim for service connection 
must be denied.



3.  Headaches

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
headaches.  The available evidence shows that he has a 
chronic headache disability, variously described as migraine 
and/or cluster in nature.  During a Board hearing held in 
July 2003, the veteran testified that he started having 
headaches in 1987 (during his period of active duty), and 
that they became more frequent in 1989.  The evidence does 
not support that history.  The record on appeal shows that 
the veteran specifically denied that he then had, or had ever 
had, "[f]requent or severe headache" when he underwent a 
service department examination in October 1991.  He also 
denied that he had ever had "frequent or severe headaches" 
when examined for employment in February 1992.  Later, when 
he complained of headaches during a period of VA inpatient 
treatment in July 1993-more than four years after his 
release from active duty-he described the headaches as being 
of new onset.  Although the veteran has contended otherwise, 
the evidence, viewed in its totality, does not support a 
finding of chronicity of headaches prior to 1993.

More importantly, the record contains no medical evidence to 
show that the veteran's current headache disability can be 
attributed to service.  In October 1993, a VA examiner opined 
that the veteran's headaches, though possibly related to 
hypertension, were of "uncertain cause."  In January 1997, 
a VA examiner opined that the etiology of the veteran's 
headaches could not be determined.  More recently, in June 
2005, a VA examiner concluded that it would be "mere 
speculation" to relate the veteran's headaches to service.  
None of this evidence, or any of the other competent evidence 
of record, in any way relates the veteran's current headache 
disability to service.  Absent such evidence, the claim for 
service connection must be denied.

4.  Hypertension

The Board finds, further, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  The available evidence shows 
that he has the condition currently.  He has stated that high 
blood pressure was first noted upon his entry into the Army.  
Although his service entrance examination is not of record, 
his statement as to onset appears to be inconsistent with the 
evidence that is available.  The record on appeal shows, for 
example, that in October 1991, when he was examined by the 
service department more than two years after his release from 
active duty, he expressly denied a history of high blood 
pressure.  He also denied a history of high blood pressure 
when he was examined for employment in June 1989 and February 
1992, and none of the readings obtained on those three 
examinations (150/76, 158/80, and 120/80, respectively) was 
described as indicative of hypertension.  Cf. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note(1) (2007) ("the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.").  The earliest evidence of the 
condition is dated in 1993, approximately four years after 
the veteran's release from active duty.

As to the question of whether the veteran's hypertension, 
first noted in 1993, can be attributed to service, the Board 
finds that the record contains no competent evidence to 
support such a connection.  In January 1997, a VA examiner 
opined that the veteran's hypertension could be considered 
service connected if it was documented that "he had 
abnormally elevated blood pressures particularly over 150/95 
during his military career."  However, there is no 
documentation of a reading in excess of 150/95 during the 
veteran's active service, and the only other physician to 
comment on the matter (a VA physician who examined the 
veteran in June 2005, and reviewed the claims file) concluded 
that there was no evidence to support the veteran's claim 
that his hypertension was related to service.  Absent 
competent evidence showing that hypertension was diagnosed or 
otherwise manifested during the one-year period following the 
veteran's separation from active service, or that the 
condition can otherwise be attributed to service, the claim 
for service connection must be denied.



B.  The Claim for a Higher Initial
Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007). 

Hearing loss is evaluated in accordance with the criteria set 
forth in 38 C.F.R. Part 4.  Amendments to those criteria 
became effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (now codified at 38 C.F.R. §§ 4.85, 4.86, 4.87 
(2007)).

Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule). 

Under the "new" criteria, hearing loss manifested by 
"normal" patterns of impairment is rated just as it was 
prior to June 10, 1999.  See 38 C.F.R. § 4.85 (2007).  
However, the regulations now contain certain additional 
provisions with respect to "exceptional" patterns of 
impairment.  These provisions apply when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id. § 4.86.

In the present case, the evidence shows that the veteran has 
been undergone examinations for hearing loss on many 
occasions since 1991.  However, only six of those 
examinations produced the puretone audiometric and speech 
discrimination data necessary to rate the veteran's 
disability; namely, the examinations conducted in August 
1993, October 1993, May 1996, January 1997, August 1999, and 
June 2005.

On the examination in August 1993, testing revealed puretone 
thresholds of 15, 10, 40, and 70 decibels in the veteran's 
right ear and 10, 5, 45, and 55 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 34 for the right ear and 
29 for the left ear.)  He had speech discrimination scores no 
worse than 88 percent in the right ear and 92 percent in the 
left.  Under the old and new versions of 38 C.F.R. § 4.85 and 
Table VI, these results correspond to level II acuity in the 
right ear and level I acuity in the left ear; which, in turn, 
warrants no more than a zero percent (noncompensable) rating 
under Table VII.

On the examination in October 1993, testing revealed puretone 
thresholds of 15, 10, 35, and 65 decibels in the veteran's 
right ear and 15, 5, 45, and 60 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 31 for the right ear and 
31 for the left ear.)  He had speech discrimination scores of 
96 percent in the right ear and 100 percent in the left.  
Under the old and new versions of 38 C.F.R. § 4.85 and Table 
VI, these results correspond to level I acuity in both ears; 
which, in turn, warrants no more than a zero percent rating 
under Table VII.

On the examination in May 1996, testing revealed puretone 
thresholds of 35, 40, 55, and 65 decibels in the veteran's 
right ear and 35, 35, 65, and 75 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 49 for the right ear and 
53 for the left ear.)  He had speech discrimination scores of 
92 percent in the right ear and 88 percent in the left.  
Under the old and new versions of 38 C.F.R. § 4.85 and Table 
VI, these results correspond to level I acuity in the right 
ear and level II acuity in the left ear; which, in turn, 
warrants no more than a zero percent rating under Table VII.

On the examination in January 1997, testing revealed puretone 
thresholds of 25, 25, 65, and 80 decibels in the veteran's 
right ear and 35, 20, 70, and 70 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 49 for the right ear and 
49 for the left ear.)  He had speech discrimination scores of 
94 percent in the right ear and 92 percent in the left.  
Under the old and new versions of 38 C.F.R. § 4.85 and Table 
VI, these results correspond to level I acuity in both ears; 
which, in turn, warrants no more than a zero percent rating 
under Table VII.

On the examination in August 1999, testing revealed puretone 
thresholds of 35, 30, 55, and 75 decibels in the veteran's 
right ear and 30, 30, 65, and 75 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 49 for the right ear and 
50 for the left ear.)  He had speech discrimination scores of 
92 percent in the right ear and 94 percent in the left.  
Under the old and new versions of 38 C.F.R. § 4.85 and Table 
VI, these results correspond to level I acuity in both ears; 
which, in turn, warrants no more than a zero percent rating 
under Table VII.

On the examination in June 2005, testing revealed puretone 
thresholds of 25, 15, 60, and 70 decibels in the veteran's 
right ear and 20, 10, 65, and 65 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 43 for the right ear and 
40 for the left ear.)  He had speech discrimination scores of 
96 percent, bilaterally.  Under the old and new versions of 
38 C.F.R. § 4.85 and Table VI, these results correspond to 
level I acuity in both ears; which, in turn, likewise 
warrants no more than a zero percent rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral hearing loss.  
Simply put, none of the audiological data supports the 
assignment of a schedular rating in excess of the currently 
assigned evaluation.  Nor does the evidence demonstrate that 
the veteran has an "exceptional" pattern of hearing 
impairment, as defined in 38 C.F.R. § 4.86 (2007).  The 
weight of the evidence is clearly against the claim, and a 
"staged rating" is not warranted.  See, e.g., Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

Service connection is granted for a somatoform disorder.

Service connection is granted for a major depressive 
disorder.

Service connection for a seizure disorder is denied.

Service connection for headaches is denied.

Service connection for hypertension is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

In June 2007, after the AMC recertified this case to the 
Board, a statement was received from the veteran wherein he 
indicated that additional, relevant records of VA treatment 
existed with respect to certain of his disabilities.  
Specifically, he reported that he had been seen for problems 
with his feet and sinuses at the VA Medical Center (VAMC) in 
Iowa City, Iowa during 2006 and 2007.  He also indicated that 
he had been treated for problems with his feet at the VA 
Community Based Outpatient Clinic (VAOPC) in Waterloo, Iowa; 
that he had undergone pulmonary function testing at that 
facility in 2007; and that he continued to receive treatment 
for PTSD and bipolar disorder.  This evidence, if obtained, 
could bear on the outcome of issues 1, 5, 8, 9, 10, 13, and 
17, enumerated above.  Further development is therefore 
required.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of 
medical evidence in its possession).

Two VA vocational rehabilitation and employment (VR&E) 
folders are currently associated with the record on appeal.  
Those folders contain materials dated through February 2006.  
In October 2007, the veteran submitted a copy of an October 
2007 letter from a VA VR&E office in Cedar Rapids, Iowa, 
indicating that his application for VA VR&E services had been 
denied.  This suggests that additional VR&E materials may be 
available.  Because additional VR&E materials, if obtained, 
could bear on the veteran's claim for TDIU, further 
development is necessary.  See, e.g., Bell, supra.

The veteran's claims file contains medical evidence, 
including the report of a June 2005 VA examination, 
indicating that he meets the criteria for a diagnosis of PTSD 
and that the condition is "at least [as] likely as not" 
related to service.  Notably, an award of service connection 
for PTSD requires, among other things, credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).  Here, no effort has been made 
to corroborate the various stressors the veteran has 
identified.  This needs to be accomplished.

When this case was remanded in February 2004, the Board 
requested, among other things, that the veteran be scheduled 
for an orthopedic examination for purposes of assessing the 
severity of the impairment occasioned by the heels spurs of 
his left foot, taking into account the Court's directives in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and for purposes of 
obtaining an opinion with respect to nature and etiology of 
his multiple joint complaints.  The Board also requested that 
the veteran be scheduled for an appropriate examination for 
purposes of obtaining an opinion with respect to the etiology 
of his reported vision problems.  This development has not 
been fully completed, and needs to be.  See, e.g., Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  In view of the evidentiary development that is 
being undertaken, the Board finds that it would also be 
helpful to have the veteran reexamined for purposes of 
obtaining new opinions relative to issues 9, 10, and 17, 
above, based on the expanded record.

As noted previously, the veteran has filed a timely NOD with 
respect to a May 2007 decision by the AMC assigning 
noncompensable evaluations for a right heel spur and plantar 
fasciitis of both feet.  See Introduction, supra.  To date, 
no SOC as to those issues has been furnished.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely NOD as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the issue for the issuance of a SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
releases for, any private care providers who 
might possesses new or additional evidence 
pertinent to the claims remaining on appeal, 
and to identify any new or relevant VA 
treatment he may have received for those 
disabilities since the time that he last 
wrote to VA in June 2007.  If the veteran 
provides adequate identifying information, 
and completed release(s) (where necessary), 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  At a minimum, 
efforts should be made to obtain copies of 
records pertaining to any additional 
treatment the veteran received in 2006 and 
2007 for his feet, sinuses, airway disease, 
and psychiatric difficulties at the VAMC in 
Iowa City, Iowa and the VAOPC in Waterloo, 
Iowa, as reported in his June 2007 letter to 
the RO.  Efforts should also be made to 
obtain copies of any new or additional (i.e., 
not duplicative) VR&E materials in VA's 
possession, to include at the VA VR&E office 
in Cedar Rapids, Iowa.  The evidence obtained 
must be associated with the record on appeal.

2.  Ask the veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with respect 
to dates, times, locations, and names of 
others who were involved.  Any additional 
statements or evidence received must be 
associated with the claims file.

3.  After the veteran has been given a 
reasonable opportunity to provide additional 
details (and irrespective of whether 
additional details are provided), refer his 
case to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification of the reported stressors.  
(Descriptions of his stressors can be found 
in a June 1994 report from Lorne Johnson, 
Psy. D.; in VA examination reports dated in 
September 1994, January 1997, August 1999, 
and June 2005; in statements received from 
the veteran in November 1994, July 1995, 
March 1996, and October 2004; in VA treatment 
reports dated in May 1996 (in volume 10 of 
the claims file); and in the transcript of 
the veteran's July 2003 Board hearing.)  The 
JSRRC should be asked to indicate whether any 
additional information is required of the 
veteran to conduct its research and, if so, 
he should be asked to provide the additional 
information.

4.  Thereafter, arrange to have the veteran 
scheduled for an orthopedic examination.  The 
examiner should review the VA claims and VR&E 
files, and should indicate in the report of 
the examination that those files have been 
reviewed.  After examining the veteran, and 
performing any testing deemed necessary, the 
examiner should prepare a final report that 
includes the following:

a.  A full description of the current 
functional impairment, if any, 
attributable to the left heel spurs 
for which the veteran is service 
connected.  The examiner should 
describe the extent to which the 
veteran experiences service-related 
functional impairments of the left 
foot such as instability, weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or flare-
ups, and should offer an opinion, 
based on his or her best medical 
judgment, as to whether the veteran's 
left heel spurs have resulted in an 
overall disability picture which is 
best equated with (1) mild, 
(2) moderate, (3) moderately severe, 
or (4) severe foot injury.

b.  If the heel spurs of the left 
foot affect ankle function, the 
examiner should conduct range of 
motion studies on the ankle.  The 
examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
where in the arc of motion the pain 
begins.  The examiner should then 
describe the extent to which the 
veteran experiences functional 
impairments of the ankle such as 
instability, weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should offer an opinion, based on his 
or her best medical judgment, as to 
whether the overall disability 
picture pertaining to the ankle (if 
any) is best equated with 
(1) moderate or (2) marked limitation 
of motion of the ankle.

c.  The examiner should identify each 
diagnosed or identifiable malady or 
disability, if any, that is the most 
likely explanation for the veteran's 
complaints of pain in the vicinity of 
his neck, shoulders, elbows, wrists, 
hands, fingers, hips, knees, ankles, 
and toes.  (In so doing, the examiner 
should discuss and comment upon the 
various clinical impressions and 
diagnoses that have been offered in 
the past, including arthralgia, 
arthritis (including rheumatoid), 
synovitis, bursitis, rotator cuff 
tendonitis, and hallux rigidus.)

d.  For each diagnosed or 
identifiable malady or disability of 
the neck, shoulders, elbows, wrists, 
hands, fingers, hips, knees, ankles, 
and toes that is identified (if any), 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
diagnosed or identifiable malady or 
disability originated in or is 
otherwise traceable to the veteran's 
military service, to include in-
service exposure to radiation or 
chemical agents.  (In so doing, the 
examiner should discuss and comment 
upon the March 1988 entry in the 
veteran's service medical records 
showing, among other things, hip pain 
on the left side and knee pain.  The 
examiner should also discuss the 
significance, if any, of the fact 
that the veteran denied having joint-
related difficulties on subsequent 
service department and employment 
examinations dated in June 1989, 
October 1991, and February 1992.  
Further, the examiner should discuss 
and comment upon the statement made 
by a VA examiner in October 1993 to 
the effect that "[i]t seems a likely 
possibility that his problems [with 
his knees and hips] did, in fact, 
begin [on active duty] although I 
find no real documentation of it at 
the present time"; the statement 
made by a Dr. Kenneth McMains in 
April 1994 to the effect that "I do 
feel that [the veteran's 'arthritic' 
condition] is a service-related 
injury or illness that went 
untreated"; and the statement made 
by a VA examiner in January 1997 to 
the effect that the veteran's "knee 
condition . . . appear[s] to be 
military related as the pain 
initiated during his internship in 
the military.").

A complete rationale for all opinions should 
be provided.

5.  Also arrange to have the veteran 
scheduled for an examination of his eyes.  
The examiner should review the VA claims and 
VR&E files, and should indicate in the report 
of the examination that those files have been 
reviewed.  After examining the veteran, 
performing any testing deemed necessary, and 
providing a diagnosis for each and every 
disorder currently affecting the veteran's 
eyes, the examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current 
disability of either eye, manifested by 
"vision problems," that originated in or is 
otherwise traceable to his military service.  
The examiner should also offer an opinion as 
to whether it is at least as likely as not 
that any of the veteran's current "vision 
problems" are attributable to sinusitis, or 
surgery therefor.  A complete rationale for 
all opinions should be provided.

6.  Arrange, in addition, to have the veteran 
scheduled for an examination of his sinuses 
and lungs.  The examiner(s) should review the 
VA claims and VR&E files, and should indicate 
in the report of the examination that those 
files have been reviewed.  After examining 
the veteran and performing any testing deemed 
necessary, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the veteran has a 
restrictive airway disease and/or sinusitis 
that originated in or is otherwise traceable 
to his military service.  (In so doing, the 
examiner should discuss the significance, if 
any, of the facts that the veteran's ears, 
nose, throat, and lungs were found to be 
normal on employment and service department 
examinations dated in June 1989 and October 
1991, respectively, and the fact that he 
denied a history of sinus problems and 
shortness of breath on a subsequent 
employment examination in February 1992.)  A 
complete rationale for all opinions should be 
provided.

7.  Arrange, finally, to have the veteran 
scheduled for an examination by a 
psychiatrist.  The examiner should review the 
VA claims and VR&E files, and should indicate 
in the report of the examination that those 
files have been reviewed.  After examining 
the veteran and performing any testing deemed 
necessary, the examiner should offer an 
opinion as to whether the veteran's service-
connected disabilities, considered alone, and 
without regard to any non-service-connected 
disabilities, render the veteran unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale should be 
provided.

8.  Thereafter, take adjudicatory action on 
issues 1, 5, 8, 9, 10, 11, 13, and 17, 
enumerated above.  In so doing, consider 
whether "staged" ratings are warranted for 
the heel spurs of the veteran's left foot 
pursuant to Fenderson v. West, 12 Vet. App. 
119 (1999).  Also consider whether service 
connection can be established for "vision 
problems" on a secondary basis, as due to 
sinusitis or surgery therefor.  If any 
benefit sought remains denied, furnish a SSOC 
to the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. § 
4.71a, Diagnostic Codes 5015, 5020, and 5276-
5284, and the current and former versions of 
38 C.F.R. § 3.310.  See Claims Based on 
Aggravation of a Nonservice-Connected 
Disability, 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (effective from October 10, 2006).

9.  Unless the claim is resolved by granting 
the benefits sought or the NOD is withdrawn, 
furnish a SOC to the veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
veteran's entitlement to  compensable ratings 
for a right heel spur and for plantar 
fasciitis of both feet.  Those issues should 
be certified to the Board for appellate 
review if, and only if, a timely substantive 
appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the entire record on 
appeal should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


